RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.
 
Claims 1-10 and 14 are pending in the application.  Claims 11-13 have been cancelled. 
Amendments to the claims, filed October 27, 2021, have been entered in the above-identified application. 

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (U.S. Pat. Pub. 2011/0185666) in view of Bess (U.S. Pat. Pub. 2016/0024782).
Regarding claims 1, Russell teaches a self-adhesive membrane (Abstract) permeable to water vapor for use on a building (Abstract), the membrane comprising a support that is permeable to air and water vapor (Paragraph [0017]), and a pressure-sensitive adhesive layer Paragraph [0018]), and is secured to the underside of the support (Abstract).  
Russell fails to teach the membrane further comprising gas bubbles, wherein the gas bubbles consist of gas bubbles trapped between the support and the adhesive layer, wherein the gas bubbles are only partially embedded in the adhesive layer.
Bess teaches a self-adhesive membrane (Abstract, Paragraph [0020]) permeable to water vapor for use on a building (Paragraph [0002]), the membrane comprising a support (Abstract), and a pressure-sensitive adhesive layer that is permeable to water vapor (Abstract, Paragraph [0023]), and is secured to the underside of the support (Abstract), the membrane further comprising gas bubbles (Abstract), wherein the gas bubbles are at least partially embedded in the adhesive layer (Paragraph [0029]).  In Fig. 5, Bess shows bubbles protruding from the surface of the adhesive layer (Fig. 5, Paragraph [0029]) which would mean the gas bubbles are gas bubbles that consist of gas bubbles that are trapped between the support and the adhesive layer.  Furthermore, Bess teaches the gas bubbles form a flow path through the pressure-sensitive adhesive layer (Abstract) which results in the adhesive having a high water vapor permeability allowing vapor to escape while being water resistant (Paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the membrane of Russell further comprise gas bubbles, wherein the gas bubbles consist of gas bubbles that are trapped between the support and the adhesive layer, wherein the gas bubbles are only partially embedded in the adhesive layer as taught by Bess so that a flow path is formed through the adhesive layer which allows vapor to escape while still being water resistant.

However, Bess teaches surfactants and water can be added to the adhesive copolymer composition to control bubble size, bubble density, viscosity, and stability of the copolymer (Paragraph [0028]).
Therefore, the exact bubble size of the gas bubbles is deemed to be a result effective variable with regard to the amount of surfactants and water in the adhesive composition.  It would require routine experimentation to determine the optimum value of a result effective variable, such as a diameter less than the thickness of the adhesive layer and a diameter less than or equal to 50 µm, respectively, in the absence of a showing of criticality in the claimed bubble size.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Bess to vary the amount of surfactant and water in the adhesive composition in order to vary the gas bubble size.  
Regarding claim 4, Russell additionally teaches wherein the adhesive layer has a thickness less than or equal to 200 μm (30-100 microns, Paragraph [0045]).
Regarding claim 6, since Russell teaches the adhesive layer has a thickness of 30-100 microns, it would have been obvious to one of ordinary skill in the art for the adhesive layer to have an area density of between 100 and 160 g/m2.
Regarding claim 8, Russell teaches wherein the support consists of a polyurethane-based breathable thermoplastic film (Paragraph [0049]).
Regarding claim 9, Russell teaches wherein the support is a nonwoven support based on synthetic fibers selected from polypropylene (PP) (Paragraph [0048]).
three layers of polypropylene (spunbound, microporous film, and spunbound), Paragraph [0048]).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (U.S. Pat. Pub. 2011/0185666) in view of Bess (U.S. Pat. Pub. 2016/0024782) and further in view of Tang (U.S. Pat. Pub. 2016/0230392).
Russell and Bess are relied upon as discussed above.
Regarding claims 5 and 7, Russell teaches that other thicknesses of adhesive coating may be employed (Paragraph [0045]) and that preferred adhesives are acrylic based adhesives with suitable strength for construction applications (Paragraphs [0020]-[0021]). Russell fails to teach wherein the adhesive layer has a thickness of 130 µm and wherein the adhesive layer is a UV-crosslinked tackified acrylic hot-melt pressure-sensitive adhesive.  
Tang teaches a self-adhesive membrane (Abstract) for use on a building (Paragraph [0002]), the membrane comprising a support (polymeric membrane panel, Abstract), and a UV-crosslinked tackified acrylic hot-melt pressure-sensitive adhesive (acResin by BASF, Paragraph [0027]; Paragraph [0055] of the published instant application states that Ac Resin by BASF is a UV-crosslinked tackified acrylic hotmelt pressure-sensitive adhesive), and is secured to the underside of the support (Abstract).  Tang further teaches the adhesive layer may have a thickness of about 51 µm to about 381 µm (Paragraph [0029]).

While the reference does not specifically teach the claimed range of 130 µm, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Russell (U.S. Pat. Pub. 2011/0185666) in view of Bess (U.S. Pat. Pub. 2016/0024782) and further in view of Okamoto (U.S. Pat. Pub. 2010/0101723).
Russell and Bess are relied upon as discussed above.
Regarding claim 14, Russell in view of Bess fails to teach wherein the pressure-sensitive adhesive layer comprises an adhesive having a viscosity of between 1000 mPa·s and 5000 mPa·s.
Okamoto teaches an acrylic pressure-sensitive adhesive composition (Abstract).  Okamoto further teaches that for satisfactory coating workability and handleability, the viscosity Paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effect filing date of the invention to have the pressure-adhesive composition adhesive of Russell in view of Bess have a viscosity between 3 and 40 Pa·s (3000-40000 mPa·s) in order to have satisfactory coating workability and handleability.
While the reference does not specifically teach the claimed range of  1000 mPa·s and 5000 mPa·s, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed November 24, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Bess does not teach or suggest having only gas bubbles that are disposed between the adhesive layer and the support and that Bess expressly teaches away from having only gas bubbles trapped between the support and the adhesive layer.  Applicant further argues that Bess does not disclose a construction having bubbles consisting of bubbles trapped between the support and the adhesive layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
March 7, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788